Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Heather Kleinhardt. (Reg # 72784) on 12/10/2021.

The application has been amended as follows: 
				
					TITLE
Method, Apparatus, and Computer-Readable Storage Medium for Obtaining a Target Image

The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 11/15/2021, all prior rejections/objections are withdrawn and claims 1, 3-6, 8-17 and 19-20 are allowed.



Regarding independent claim 17, none of the cited arts in combination disclose or suggests at least the “wherein the one or more processors are configured to adjust the accuracy of the image to be sent according to the accuracy level, and to obtain a target image by performing acts of: adjusting a number of speckle points contained in a collected speckle image according to the accuracy level, and to acquire the target image according to the adjusted speckle image, in which the speckle image is an image formed by irradiating laser speckles collected by a laser camera on an object; and to acquire a reference image pre-stored in an electronic device, and to perform an encryption processing on the target image according to the reference image, in which the reference image is an image containing reference speckle points and obtained by 

Regarding independent claim 20, none of the cited arts in combination disclose or suggests at least the “adjusting a number of speckle points contained in a collected speckle image according to the accuracy level, and acquiring the target image according to the adjusted speckle image, in which the speckle image is an image formed by irradiating laser speckles collected by a laser camera on an object; and sending the target image to the target application, comprising: acquiring a reference image pre-stored in an electronic device, and performing an encryption processing on the target image according to the reference image, in which the reference image is an image containing reference speckle points and obtained by calibration; and sending the encrypted target image to the target application.”, along with other limitations, therefore claim 20 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669